UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      11/27/2019


MILTON SIMON,

                                            Plaintiff,                 18-CV-12063 (JGK)(SN)

                          -against-                                             ORDER


CITY OF NEW YORK DEPARTMENT OF
CORRECTIONS et al.,
                        Defendants.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        In order to better accommodate Sing Sing Correctional Facility’s schedule, the Initial

Pretrial Conference to be conducted by phone on Tuesday, December 3, 2019, is

RESCHEDULED to 11:30 a.m. that day.

        IT IS HEREBY ORDERED that the Warden or other official in charge of the Sing Sing

Correctional Facility produce Milton Simon, 17-A-5211, on Tuesday, December 3, 2019, no

later than 11:30 a.m., to a suitable location within the Sing Sing Correctional Facility that is

equipped with a telephone, for the purpose of participating by telephone in a conference with the

Court and defense counsel. If this time and date presents an inconvenience, the Warden or the

Warden’s designee should promptly inform Chambers by calling Courtroom Deputy Rachel

Slusher at (212) 805-0286.

        Defense counsel must: (1) send this Order to the Warden immediately; (2) contact Sing

Sing Correctional Facility to arrange the call and determine the telephone number at which

Plaintiff will be reachable at the above time and date; and (3) telephone the Court with Plaintiff
on the line at the time and date of the conference.

SO ORDERED.



DATED:         November 27, 2019
               New York, New York

CC:            Milton Simon (By Chambers)
               17-A-5211
               Sing Sing Correctional Facility
               354 Hunter Street
               Ossining, NY 10562
